Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 1:18-cv-24352-CMA

     YORDANO GARCIA,

             Plaintiff,

     v.

     DAYORIS DOORS, LLC., a Florida
     corporation, and DAN V. BENITAH,
     an individual,

             Defendants.
                                                      /

                DEFENDANTS’ ANSWER AND STATEMENT OF DEFENSES
             Pursuant to Rule 12(a) of the Federal Rules of Civil Procedure, Defendants,

     DAYORIS DOORS, LLC. (“DAYORIS”)1 and DAN V. BENITAH (“BENITAH”)

     (collectively, “Defendants”), respond to Plaintiff, YORDANO GARCIA’s (“Garcia” or

     “Plaintiff”) Complaint, as follows:

                                JURISDICTIONAL ALLEGATIONS
     1.      Defendants admit that Plaintiff has filed an action for alleged violations of

     overtime wages under the Fair Labor Standards Act, as amended 29 U.S.C. § 201 et seq.

     ("FLSA"). However, Defendants deny that there is any proper basis or cause of action to

     be brought before this Court, and further deny that Defendants are liable to Plaintiff for

     any such claim.



     1
       Plaintiff improperly identifies "DAYORIS DOORS, INC" as the Defendant in this matter. The
     appropriate Defendant is DAYORIS, INC., and this answer is submitted on behalf of DAYORIS, INC.
     Defendant respectfully requests that the pleadings be amended to reflect the appropriate Defendant.
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 2 of 12




                                             PARTIES

     2.     Defendants lack sufficient knowledge or information to admit or deny the

     allegation that Plaintiff is a resident of Hialeah, Miami-Dade County, Florida, and

     therefore deny same. Defendants lack sufficient knowledge or information to admit or

     deny the allegation that Plaintiff is a citizen of the United States, and therefore deny

     same. Upon information and belief, Defendants admit that Plaintiff is an adult male.

     3.     Defendants admit that DAYORIS is a corporation in the State of Florida, and that

     it is located at 2114 SW 60 Terrace, Miramar, Florida 33023. Defendants neither admit

     nor deny the allegation that DAYORIS conducted substantial and continuous business in

     the Southern District of Florida because it calls for a legal conclusion to which no

     response is required.    To the extent a response is required, Defendants deny that

     allegation. Defendants deny the remaining allegations contained in this paragraph.

     4.     Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

     5.     Defendants admit that DAYORIS’s annual gross revenue was in excess of

     $500,000.00 per annum at all times material hereto.

     6.     Defendants lack sufficient knowledge or information to admit or deny the

     allegation that Plaintiff is a resident of Hialeah, Miami-Dade County, Florida, and

     therefore deny same. Defendants neither admit nor deny the allegation that Plaintiff is a

     an employee of DAYORIS within the meaning of the FLSA, because it calls for a legal

     conclusion to which no response is required.




                                                     2
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 3 of 12




     7.     Defendants deny the allegations set forth in Paragraph 7 of Plaintiff’s Complaint.

     8.     Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

     9.     Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

                                  JURISDICTION AND VENUE
     10.    Defendants admit that this Court has original subject matter jurisdiction over

     Plaintiff’s claim under the FLSA. However, Defendants deny that there is any proper

     basis or cause of action to be brought before this Court, and further deny that Defendants

     are liable to Plaintiff for any such claims.

     11.    Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

                                    FACTUAL ALLEGATIONS

     12.    Defendants deny the allegations set forth in Paragraph 12 of Plaintiff’s Complaint.

     13.    Defendants deny the allegations set forth in Paragraph 13 of Plaintiff’s Complaint.

     14.    Defendants deny the allegations set forth in Paragraph 14 of Plaintiff’s Complaint.

     15.    Defendants deny the allegations set forth in Paragraph 15 of Plaintiff’s Complaint.

     16.    Defendants deny the allegations set forth in Paragraph 16 of Plaintiff’s Complaint.

     17.    Defendants deny the allegations set forth in Paragraph 17 of Plaintiff’s Complaint.

     18.    Defendants deny the allegations set forth in Paragraph 18 of Plaintiff’s Complaint.



                                                     3
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 4 of 12




     19.    Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

     20.    Defendants deny the allegations set forth in Paragraph 20 of Plaintiff’s Complaint.

                                            COUNT I
                         Violation of 29 U.S.C § 207 (Unpaid Overtime)
     21.    Defendants re-allege and reincorporate Paragraphs 1 through 20 as if fully set

     forth herein.

     22.    Defendants deny the allegations set forth in Paragraph 22 of Plaintiff’s Complaint.

     23.    Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

     24.    Defendants deny the allegations set forth in Paragraph 24 of Plaintiff’s Complaint.

     25.    Defendants deny the allegations set forth in Paragraph 25 of Plaintiff’s Complaint.

     26.    Defendants deny the allegations set forth in Paragraph 26 of Plaintiff’s Complaint.

     27.    Defendants deny the allegations set forth in Paragraph 27 of Plaintiff’s Complaint.

     28.    Defendants admit the allegations set forth in Paragraph 28 of Plaintiff’s

     Complaint.

     29.    Defendants deny the allegations set forth in Paragraph 29 of Plaintiff’s Complaint.

     30.    Defendants deny the allegations set forth in Paragraph 30 of Plaintiff’s Complaint.

     31.    Defendants deny the allegations set forth in Paragraph 31 of Plaintiff’s Complaint.




                                                     4
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 5 of 12




     32.     Defendants neither admit nor deny the allegations contained in this paragraph, as

     they call for a legal conclusion to which no response is required. To the extent a response

     is required, Defendants deny the allegations contained in this paragraph.

             Defendants do not believe that a response is required for the unnumbered

     “WHEREFORE” paragraph, or subparagraphs (A) through (F), but to the extent a

     response is required, Defendants deny that there is any proper basis or cause of action to

     be brought before this Court and deny that Plaintiff is entitled to any relief from

     Defendants.

                                       JURY TRIAL DEMAND

             Defendants do not believe that the unnumbered demand for a jury trial requires a

     response or that any triable issues exist, but admit that Plaintiff seeks trial by jury of

     issues so triable as a matter of right.

                                   STATEMENT OF DEFENSES

             Defendants deny each and every allegation of fact, conclusion of law, or other

     matter contained in the Complaint that has not been expressly admitted in this pleading.

     Below, Defendants assert defenses to which they do not concede that they bear either a

     burden of proof or persuasion, and state as follows:

                                           FIRST DEFENSE

             Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                         SECOND DEFENSE

             Defendants deny any unlawful conduct with respect to Plaintiff.             Without

     admitting any wrongful conduct by Defendant DAYORIS or any of its employees,




                                                       5
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 6 of 12




     agents, or representatives, Defendants assert that Plaintiff is not entitled to liquidated

     damages because Defendants did not willfully or otherwise violate the law, and all of

     Defendants’ acts or omissions were taken in good faith and with a reasonable basis for

     believing that its actions did not violate the FLSA.

                                        THIRD DEFENSE

             Any amount which Plaintiff claims is due and owing to Plaintiff for lost wages

     and other employment benefits must be mitigated and reduced by the amount of wages

     and benefits Plaintiff earned (including unemployment compensation benefits), or

     through the exercise of reasonable diligence could have earned, during the period for

     which lost wages and benefits are sought by Plaintiff. Further, Plaintiff must mitigate all

     damages and his entitlement, if any, to damages is barred, in whole or in part, by his

     failure to do so.

                                       FOURTH DEFENSE

             Defendants assert that Plaintiff was, at all material times, an at-will employee of

     Defendant DAYORIS and, therefore, Plaintiff was subject to discharge at any time, with

     or without cause, so long as said discharge was not for an unlawful reason.

                                         FIFTH DEFENSE

             Any claim for minimum wage and/or overtime liability and liquidated damages

     for a period in excess of two years prior to filing is barred by the statute of limitations

     contained in the Portal-to-Portal Act of 1947 as amended, 29 U.S.C. § 255, as any

     violations of the FLSA which may have occurred were not “willful” within the meaning

     of the statute.




                                                      6
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 7 of 12




                                         SIXTH DEFENSE

            Plaintiff’s claims for lost wages and other employment benefits must be reduced

     by the amount of wages and benefits Plaintiff earned (including unemployment

     compensation benefits), or through the exercise of reasonable diligence could have

     earned, during the period for which lost wages and benefits are sought by Plaintiff.

     Plaintiff’s damages, if any, have been paid in whole or in part by collateral sources,

     which eliminate or reduce the damages that can be recovered from Defendants.

                                      SEVENTH DEFENSE

            Any claim for minimum wage and/or overtime liability and liquidated damages is

     barred under the Portal-to-Portal Act of 1947, as amended, 29 U.S.C. § 259, as Defendant

     DAYORIS was at all times acting in good faith in conformity with and in reliance on

     written administrative regulations, orders, rulings, and interpretations of the

     Administrator of the Wage and Hour Division of the U.S. Department of Labor and/or the

     relevant state departments of labor or their equivalent agencies.

                                       EIGHTH DEFENSE

            Any claim for liquidated damages under the FLSA, as amended, 29 U.S.C. § 216,

     is barred under the Portal-to-Portal Act of 1947, as amended 29 U.S.C. § 260, as

     Defendant DAYORIS was at all times acting in good faith and had reasonable grounds

     for believing that its actions were not in violation of the FLSA.




                                                      7
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 8 of 12




                                           NINTH DEFENSE

              Plaintiff’s claims for damages are barred or limited to the extent Plaintiff seeks

     recovery of an amount greater than that permissible under Federal law, and all such

     claims are subject to the limitations of appropriate statutory caps or limits existing at law.

                                           TENTH DEFENSE

              Defendant DAYORIS believed in good faith its conduct was in compliance with

     all local, state and federal laws.

                                          ELEVENTH DEFENSE

              If the facts reveal that Plaintiff was engaged in efforts to alter his own time or pay

     records, or in any other way violated the established policies of Defendant DAYORIS

     with regard to employment practices, Plaintiff should be estopped from recovering on his

     claim.

                                          TWELTH DEFENSE

              Plaintiff’s claims are barred in whole or in part to the extent Plaintiff seeks

     compensation in this action for time other than compensable working time.

                                     THIRTEENTH DEFENSE

              Plaintiff’s claim is barred, at least in part, for any work performed by Plaintiff

     getting to and from the actual place of performance of his job duties, and for any other

     activities preliminary and postliminary to his principle duties. Such claims are bared to

     the extent Plaintiff has included the same in his calculation of damages.

                                     FOURTEENTH DEFENSE

              Without conceding that Plaintiff has suffered any damages as a result of any

     alleged wrongdoing by Defendant DAYORIS, any recovery Plaintiff may be entitled to



                                                        8
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 9 of 12




     as a result of this action must be offset or reduced by any overpayments made by

     Defendants to Plaintiff and/or by the value of any amounts of compensation and benefits

     that Plaintiff would not have otherwise received, but-for his classification as an exempt

     employee. At all times material hereto, Plaintiff was classified as an exempt employee

     and was paid on a salary basis, paid a bonus, allowed to earn vacation time, sick pay,

     benefits, and other incentives for which Defendant DAYORIS’s non-exempt employees

     are not otherwise eligible. Plaintiff would not have received these payments and benefits

     during the relevant time period if he would have been classified as a non-exempt

     employee.

                                     FIFTEENTH DEFENSE

            Plaintiff’s claims are barred in whole or in part by the applicable statute of

     limitations.

                                     SIXTEENTH DEFENSE

            Plaintiff has improperly brought this lawsuit against Defendant Dayoris Doors,

     Inc. and, accordingly, the instant action should be ordered dismissed as against Dayoris

     Doors, Inc. Defendant Dayoris Doors, Inc. is not, and never has been, Plaintiff's

     employer, and, as a consequence, is not liable for any of the claims asserted by Plaintiff

     in his complaint.

                                   SEVENTEENTH DEFENSE

            Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

     Plaintiff has not alleged any facts sufficient to establish that Defendant Dan Benitah is an

     employer under the FLSA because he has not alleged that Defendant Benitah is an




                                                      9
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 10 of 12




      individual that had the authority to hire and fire Plaintiff, supervised and controlled

      Plaintiff’s work schedules or conditions of employment, determined the rate and method

      of payment, and maintained employee records. Defendant DAN BENITAH is not, and

      never has been, Plaintiff's employer, and, as a consequence, is not liable for any of the

      claims asserted by Plaintiff in his complaint.

              Defendants will rely upon all proper defenses lawfully available that may be

      disclosed by evidence and reserves the right to amend this Answer to state such other

      defenses and/or to otherwise supplement this Answer upon discovery of facts or evidence

      rendering such action appropriate.

              Defendants is entitled to recover its court costs and attorneys’ fees for the defense

      of Plaintiff’s action because this action is frivolous and without foundation in law or fact.

              WHEREFORE, premises considered, Defendants prays that this Court, upon

      hearing hereof, enter judgment as follows:

              1.      Ordering that Plaintiff take nothing by this action;

              2.      Dismissing Plaintiff’s Complaint and any claim therein in its entirety with

      prejudice;

              3.      Ordering that judgment be entered in Defendants’ favor;

              4.      Awarding Defendants their attorneys’ fees against Plaintiff pursuant to

      law;

              5.      Awarding costs to Defendants; and

              6.      Awarding Defendants such other relief, both at law and in equity, to which

      it may show itself to be justly entitled.




                                                        10
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 11 of 12




      Dated: November 19, 2018

                                      Respectfully submitted,
                                      /s/ Fabian A. Ruiz
                                      Jonathan A. Beckerman, (Bar No. 568252)
                                      jbeckerman@littler.com
                                      Fabian A. Ruiz, (Bar No. 117928)
                                      fruiz@littler.com
                                      LITTLER MENDELSON, P.C.
                                      Wells Fargo Center
                                      333 SE 2nd Avenue, Suite 2700
                                      Miami, FL 33131
                                      Telephone: 305.400.7500
                                      Facsimile: 305.675.8497
                                      Attorneys for Defendants




                                            11
Case 1:18-cv-24352-CMA Document 10 Entered on FLSD Docket 11/19/2018 Page 12 of 12




                                  CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that on November 19th, 2018, I electronically filed the
      foregoing document with the Clerk for the Court using CM/ECF. I also certify that the
      foregoing document is being served this day on all counsel of record or pro se parties
      identified on the attached Service List in a manner specified, either via transmission of
      Notices of Electronic Filing generated by CM/ECF or in some other authorized manner
      for those counsel or parties who are not authorized to receive electronically Notices of
      Electronic Filing.
                                         SERVICE LIST
      COUNSEL FOR PLAINTIFF:                       COUNSEL FOR DEFENDANTS:
      Elvis J. Adan, Esq.                          Jonathan A. Beckerman
      Florida Bar No. 24223                        Florida Bar No.: 568252
      Gallardo Law Office, P.A.                    E-mail: jbeckerman@littler.com
      8492 SW 8th Street                           Fabian A. Ruiz, Esq.
      Miami, FL 33144                              Florida Bar No.: 117928
      Tel: (305) 261-7000                          E-mail: fruiz@littler.com
      Fax: (786) 261-0088                          LITTLER MENDELSON, P.C.
      Email: elvis.adan@gallardolawyers.com        Wells Fargo Center
                                                   333 SE 2nd Avenue, Suite 2700
                                                   Miami, Florida 33131
                                                   Telephone: (305) 400-7500
                                                   Facsimile: (305) 603-2552


                                                  LITTLER MENDELSON, P.C.
                                                   /s/ Fabian A. Ruiz
                                                   Fabian A. Ruiz




                                                     12
